El Juez Asociado Señor Negrón Fernández
emitió la opi-nión del tribunal.
El 23 de agosto de 1946 Quintín Garay Resto fué senten-ciado a sufrir una pena indeterminada de 8 a 15 años de pre-sidio por un delito de violación cometido el 7 de enero de ese mismo año. El 7 de julio de 1951 dejó extinguida una cuarta parte del término máximo de dicha sentencia- Con tal mo-tivo solicitó de la Junta de Libertad Bajo Palabra que asu-miera jurisdicción en su caso para que determinara si le con-cedía o no la libertad bajo palabra. La Junta se negó a ello, fundándose en que por virtud de las disposiciones de la Ley núm. 295 de 15 de mayo de 1946 ((1) pág. 759), según en-mendada, no podía asumir jurisdicción sobre el peticionario hasta que éste extinguiera en el penal el período mínimo de la pena impuéstale. La presente acción de mandamus se instó contra la Junta como consecuencia de dicha negativa.
La Junta demandada aceptó los hechos esenciales de la *561demanda, que son los arriba expuestos, pero negó que la Ley 295 de 15 de mayo de 1946, enmendada por la núm. 176 de 4 de mayo de 1949 ((1) pág. 553), fuera ex post facto en su aplicación al peticionario, estableciendo además las siguientes defensas especiales: (1) Falta de jurisdicción de este Tribunal porque esta acción es una verdaderamente contra El Pueblo de Puerto Rico y éste no ha dado su consentimiento para ser demandado; (2) Ausencia de deber ministerial al-guno; (3) El recurso no es apropiado para considerar la va-lidez de la Ley 295 y (4) El demandante no ha sido privado de derecho alguno de naturaleza sustantiva.
 No existe, como hemos visto, controversia sobre los hechos. Sobre las demás cuestiones planteadas será suficiente expresar que este Tribunal tiene jurisdicción para conocer de este recurso, pues no se trata aquí de una acción contra El Pueblo de Puerto Rico, como sostiene la Junta demandada. Dicha acción es una dirigida esencialmente a obtener la declaración de elegibilidad del peticionario para la libertad bajo palabra, y a tales fines la acción es.apropiada. McNally v. Hill, 293 U.S. 131, 79 L. ed. 238; Walton v. Hiatt, D.C. Pa. 1943, 50 F.Supp. 690. Los casos de Bombacino v. United States, 185 F.2d 396 y Commonwealth v. Polsgrove, 61 S.W.2d 1076, citados por la Junta, no son aplicables.
Sin embargo, siendo nula, por ex post facto, la sentencia indeterminada aquí dictada, Emanuelli v. Tribunal de Distrito, certiorari 1920 y El Pueblo v. Tribunal de Distrito, certiorari 1921, ante pág. 541, no existe sentencia algualguna en ley sobre la cual pueda la Junta tomar acción en su caso, y por lo tanto no existe deber alguno de su parte que pueda dar luga'r a un mandamus. Para ello es necesario que el peticionario sea nuevamente sentenciado por el delito de que fué convicto.

En consecuencia, la petición será declarada sin lugar.

El Juez Asociado Señor Ortiz no intervino.